1
2
3
4
5
6
7
8
9                      UNITED STATES DISTRICT COURT
10                    CENTRAL DISTRICT OF CALIFORNIA
11   MARIO MORALES, JR., an           Case No.: 8:18-CV-01575-AG-ADS
12   individual,

13            Plaintiff,              ORDER DISMISSING THE ENTIRE
14                                    CASE

15               v.
16
17   ORACLE GROUP, LLC.; and
18   PLAZA SERVICES, LLC.,

19
             Defendants.
20
21
22
23
24
25
26
27
28

     ORDER                                                PAGE 1 OF 2
1                                            ORDER
2
          Having considered the Parties’ stipulation requesting dismissal as to the
3
     entire case and good cause having been shown:
4
          IT IS HEREBY ORDERED that the stipulation is GRANTED and the
5
     above captioned action is dismissed with prejudice with each party bearing their
6
     respective attorney’s fees and costs.
7
8
          IT IS SO ORDERED.
9
10
11
     DATED: January 24, 2019
12
13
                                               _________________________________
14
                                                     Hon. Judge Andrew J. Guilford
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER                                                               PAGE 2 OF 2
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     PROOF OF SERVICE
